DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is rejected because the limitation of “thereby rending it said portable vacuum device” is redundant. The examiner suggests remove this limitation. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A portable vacuum system comprising:
a waste collection device comprising an opening, an interior compartment, and a connector having an open receiving end;
a portable vacuum device comprising a handle, a motor having a fan, and an open end configured for sucking waste and debris into said portable vacuum device, wherein said portable vacuum device comprises a leaf-blower capable of being switched from a blowing action to a sucking action, thereby rendering it said portable vacuum device;
said portable vacuum device open end configured to be temporarily connected to said open receiving end of said connector of said waste collection device;
said waste collection device configured to intake waste within said interior compartment via said opening when said portable vacuum device is operated; and
wherein said waste collection device and said portable vacuum device are selectively separable.” Emphasis added. 

Claim 1 is indefinite because claim 1 recites the broad recitation “a portable vacuum device”, and the claim also recites “a leaf-blower” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
For the purpose of examination, claim 1 is interpreted as follows for the first set of rejection based on Bovo. A second set rejection based on Price is also presented here in case the applicant views the leaf blower as exemplary language. 
“1. A portable vacuum system comprising:
a waste collection device comprising an opening, an interior compartment, and a connector having an open receiving end;
a leaf blower leaf blower wherein said leaf-blower is capable of being switched from a blowing action to a sucking action, ;
said leaf blower open end configured to be temporarily connected to said open receiving end of said connector of said waste collection device;
said waste collection device configured to intake waste within said interior compartment via said opening when said leaf blower is operated; and
wherein said waste collection device and said leaf blower are selectively separable.”

Claims 2–6 are indefinite because they depend from claim 1. Accordingly, for the first set of rejection, the term “said portable vacuum device” is replaced with term “said leaf blower.”
Claims 7 and 13 are indefinite because it comprises the same limitation of “said portable vacuum device comprises a leaf-blower capable of being switched from a blowing action to a sucking action, thereby rendering it said portable vacuum device.” 
Claims 8–12 and 14–18 are rejected because they depend on claim 7 and 13 respectively. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected as follows:
Claims 1–2 and 7–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bovo et al., US 2007/0209346 A1 (“Bovo”). 
Regarding claim 1:
Bovo discloses the claimed limitation of that a portable vacuum system (Bovo’s combined weed whacker”). Bovo Fig. 1, [0015]. Bovo discloses its portable vacuum system comprises a waste collection device (Bovo’s enclosure 34) comprising an opening (Bovo’s enclosure 34 has an opening allows cut grass or weeds to be sucked up to tube 40). Id. at Fig. 1, [0017]. Bovo’s waste collection device 34 also comprises the claimed limitation of an interior compartment (inner space of enclosure 34). Id. at Fig. 1, [0016]. Bovo also discloses the claimed limitation of that the water collection device 34 comprises a connector (Bovo’s tube 40) having an open receiving end (the end that connects to Bovo’s enclosure 34). Id. at Fig. 1, [0017]. 
Bovo discloses the claimed limitation of a leaf blower (Bovo’s housing 14, motor 10 and blade 12 and handle 52). Bovo Fig. 1, [0017]. Bovo’s leaf blower14, 10 and 52 comprises a handle (Bovo’s handle 52), a motor (Bovo’s motor unit 10) and a fan (Bovo’s motor unit 10 comprises a fan as it is referred as blower and vacuum fan 10). Id. at Fig. 1, [0016]. Bovo also discloses an open end (Bovo’s opening on housing 34 that receives tuber 40) configured for sucking waste and debris into said leaf blower. Id. at Fig. 1, [0016]. The leaf-blower 14, 10 and 52 is capable of being switched from a blowing action to a sucking action (Bovo discloses its apparatus is capable of operate either as a leaf blower or leaf vacuum by conventional switch control). Id. at Fig. 1, [0017].  
Bovo also discloses the claimed limitation of that the leaf blower open end on housing 14 is configured to be temporarily connected to said open receiving end of said connector 40 of said waste collection device 34. Bovo Fig. 1, [0017]. The waste collection device 34 is configured to intake waste (Bovo’s cut grass or weed) within the interior compartment via the opening when the leaf blower is operated. Id. The waste collection device 34 and the leaf blower 14, 10 and 52 are selectively separable because tube 42 and 40 could be twisted removed. Id. at Fig. 1, [0017]. 

    PNG
    media_image1.png
    582
    622
    media_image1.png
    Greyscale

Regarding claim 2:
Bovo discloses the claimed limitation of that the portable vacuum system of claim 1, further comprising an attachment (Bovo’s tube 42) placed between said open receiving end of said waste collection device 34 and the leaf blower open end on housing 14. Bovo Fig. 1, [0016]. The attachment 42 is configured to connect said waste collection device 34 to the leaf blower 14, 10 and 52. Id. 
Regarding claim 7:
It is noted here that the limitation of “a portable vacuum device” is not a positively recited feature in claim 7. However, for the purpose of compact prosecution, the limitation of “a portable vacuum device is mapped below.
Bovo discloses the claimed limitation of that a waste collection device (Bovo’s enclosure 34) for a portable vacuum device (Bovo’s blower and vacuum fan 10, housing 14, handle 52). Bovo Fig. 1, [0016]. Bovo discloses the claimed limitation of that the portable vacuum device  10, 14 and 52 comprises a leaf-blower (Bovo’s embodiment of Fig. 1 is a leaf blower) capable of being switched from a blowing action to a sucking action (Bovo has a conventional switch control that allows its apparatus to operate either as a leaf blower or a leaf vacuum), thereby rendering it said portable vacuum device. . Id. at Fig. 1, [0017]. Bovo’s waste collection  device 34 comprising: an opening (the opening of enclosure 34 where leaf enters enclosure 34), an interior compartment (inner space of Bovo’s enclosure 34), and a connector (Bovo’s nest tube 40) having an open receiving end (the end of Bovo’s nest tube 40 that connects Bovo’s enclosure 34). Id. at Fig. 1, [0016]. Bovo’s connector 40 is configured to connect the waste collection device 34 to the portable vacuum device 10, 14 and 52. Id. at Fig. 1. The waste collection device 10, 14 and 52 is configured to intake waste within said interior compartment of enclosure 34 via said opening when said portable vacuum device 10, 14 and 52 is operated. Id. at Fig. 1, [0017]. The waste collection device 34 and said portable vacuum device 10, 14 and 52 are selectively separable via easy twist action. Id. at Fig. 1, [0017]. 
Regarding claim 8:
Bovo discloses the claimed limitation of that the portable vacuum system of claim 7, further comprising an attachment (Bovo’s tube 42) placed between said open receiving end of said waste collection device (end of tube 40) and said portable vacuum device open end (the open end of vacuum device that connects tube 42). Bovo Fig. 1, [0016]. The attachment 42 is configured to connect said waste collection device 34  to said portable vacuum device 10, 14 and 52. Id. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 3–6, 9–12 are rejected under 35 U.S.C. 103 as being obvious over Bovo in view of Price. 
Claims 13–18 are rejected under 35 U.S.C. 103 as being obvious over Bovo in view of Price.
Regarding claim 3:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 1, wherein said interior compartment is selectively openable along a hinge.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price teaches that the interior compartment 12 of Price is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. Price discloses that such design allows an easy operation with user’ foot. Id. at Fig. 3, [0057]. It would have been obvious for Bovo’s interior compartment of waste collection device 34 to have a hinged lid 17 as disclosed by Price for the benefits disclosed by Price. 
Regarding claim 4:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 1, wherein said opening of said waste collection device 34 comprises a flap.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price discloses a closure such as flap that covers the intake port 18). Price Fig. 3, [0029]. It would have been obvious for Bovo to include Price’s flap structure to cover Bovo’s opening on waste collection device 34 because such design in known in the art. Additionally, a person of ordinary skill in the art would be motivated to do so to prevent the Bovo’s trimmer head 32 when the device is not in use.  
Regarding claim 5:
It is noted that the limitation of that “said collection bag configured to receive and store waste entering said waste collection device” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 1, further comprising a collection bag within said interior compartment, said collection bag configured to receive and store waste entering said waste collection device.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price discloses a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. Price also discloses that its collection bag 13 prevents materials such as animal waste contacting the device during use. Id. at Fig. 4, [0045].  It would have been obvious for Bovo’s interior compartment of enclosure 34 to include Price’s collection bag 13 such that animal waste does not contact the Bovo’s device. 
Regarding Claim 6:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 1, further comprising at least one filter guard located within said connector of said waste collection device.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056].  Additionally, Price discloses at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044].  While Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11.  Price discloses that the existence of filter guards prevents collected material from travelling the entire length of the tube. It would have been obvious for Bovo to have Price’s filter guard 10 at a similar position as disclosed by Price for the benefits disclosed above. 
Regarding claim 9:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 7, wherein said interior compartment is selectively openable along a hinge.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price teaches that the interior compartment 12 of Price is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. Price discloses that such design allows an easy operation with user’ foot. Id. at Fig. 3, [0057]. It would have been obvious for Bovo’s interior compartment of waste collection device 34 to have a hinged lid 17 as disclosed by Price for the benefits disclosed by Price. 
Regarding claim 10:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 7, wherein said opening of said waste collection device 34 comprises a flap.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price discloses a closure such as flap that covers the intake port 18). Price Fig. 3, [0029]. It would have been obvious for Bovo to include Price’s flap structure to cover Bovo’s opening on waste collection device 34 because such design in known in the art. Additionally, a person of ordinary skill in the art would be motivated to do so to prevent the Bovo’s trimmer head 32 when the device is not in use.  
Regarding claim 11:
It is noted that the limitation of that “said collection bag configured to receive and store waste entering said waste collection device” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 7, further comprising a collection bag within said interior compartment, said collection bag configured to receive and store waste entering said waste collection device.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price discloses a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. Price also discloses that its collection bag 13 prevents materials such as animal waste contacting the device during use. Id. at Fig. 4, [0045].  It would have been obvious for Bovo’s interior compartment of enclosure 34 to include Price’s collection bag 13 such that animal waste does not contact the Bovo’s device. 
Regarding Claim 12:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 7, further comprising at least one filter guard located within said connector of said waste collection device.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056].  Additionally, Price discloses at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044].  While Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11.  Price discloses that the existence of filter guards prevents collected material from travelling the entire length of the tube. It would have been obvious for Bovo to have Price’s filter guard 10 at a similar position as disclosed by Price for the benefits disclosed above. 
Regarding claim 13:
Bovo discloses the claimed limitation of that a portable waste collection system (Bovo’s embodiment as shown in Fig. 1). Bovo Fig. 1. Bovo’s portable waste collection system comprises a waste collection device (Bovo’s enclosure 34) comprises an opening (Bovo’s opening on enclosure 34 where leaves enter), an interior compartment (Bovo’s interior space of enclosure 34), and a connector (Bovo’s tube 40) having an open receiving end. Id. at Fig. 1, [0016].  
Bovo also discloses the claimed limitation of that a portable vacuum device (Bovo’s blower and vacuum fan and motor unit 10, handle 52 and housing 14) comprising a handle 52, a motor having a fan (Bovo uses reference 10 to denote both a fan a motor 10, and an open end (the end on housing 14 that connects tube 42) configured for sucking waste and debris into said portable vacuum device. Bovo Fig. 1, [0016]. The portable vacuum device 10, 52 and 14 comprises a leaf-blower capable of being switched from a blowing action to a sucking action, thereby rendering it said portable vacuum device (Bovo discloses that its apparatus as shown in Fig. 1 is capable to operate either as a leaf blower or leaf vacuum by conventional switch control). Id. at Fig. 1, [0017]. 
The portable vacuum device open end located distally from said handle 52. Bovo Fig. 1. The open end configured to be temporarily connected to said open receiving end of said connector 40 of said waste collection device 34 via easy twist action. Bovo Fig. 1, [0017]. The waste collection device 34 is configured to intake waste within said interior compartment via said opening when said portable vacuum device 10, 52 and 14 is operated. Id. at Fig. 1. The vacuum device is operable with one hand via handle 52). Id. at Fig. 1, [0005]. The waste collection device 34 and said portable vacuum device 10, 14 and 52 are selectively separable via twist action. Id. at Fig. 1, [0017]. 
Bovo does not disclose the claimed limitation at least one filter guard. 
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056].  Additionally, Price discloses at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044].  Price discloses that the existence of filter guards prevents collected material from travelling the entire length of the tube. It would have been obvious for Bovo to have Price’s filter guard 10 at a similar position as disclosed by Price for the benefits disclosed above. 
Regarding claim 14:
Modified Bovo discloses the claimed limitation of that the portable vacuum system of claim 13, further comprising an attachment (Bovo’s tube 42) placed between said open receiving end of said waste collection device 34 of  and said portable vacuum device 10, 14 and 52 open end (the end that connects tube 42), said attachment 42 is configured to connect said waste collection device 34 to said portable vacuum device 10, 14 and 52. Bovo Fig. 1, [0017]. 
Regarding claim 15:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 13, wherein said interior compartment is selectively openable along a hinge.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price teaches that the interior compartment 12 of Price is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. Price discloses that such design allows an easy operation with user’ foot. Id. at Fig. 3, [0057]. It would have been obvious for Bovo’s interior compartment of waste collection device 34 to have a hinged lid 17 as disclosed by Price for the benefits disclosed by Price. 
Regarding claim 16:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 13, wherein said opening of said waste collection device 34 comprises a flap.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price discloses a closure such as flap that covers the intake port 18). Price Fig. 3, [0029]. It would have been obvious for Bovo to include Price’s flap structure to cover Bovo’s opening on waste collection device 34 because such design in known in the art. Additionally, a person of ordinary skill in the art would be motivated to do so to prevent the Bovo’s trimmer head 32 when the device is not in use.  
Regarding claim 17:
It is noted that the limitation of that “said collection bag configured to receive and store waste entering said waste collection device” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 13, further comprising a collection bag within said interior compartment, said collection bag configured to receive and store waste entering said waste collection device.
Similar to Bovo, Price is directed to a portable vacuum device. Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. Additionally, Price discloses a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. Price also discloses that its collection bag 13 prevents materials such as animal waste contacting the device during use. Id. at Fig. 4, [0045].  It would have been obvious for Bovo’s interior compartment of enclosure 34 to include Price’s collection bag 13 such that animal waste does not contact the Bovo’s device. 
Regarding Claim 18:
Bovo does not disclose the claimed limitation of that the portable vacuum system of claim 13, further comprising at least one filter guard located within said connector of said waste collection device.
As discussed in claim 13, Price discloses at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044].  While Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11.  Price discloses that the existence of filter guards prevents collected material from travelling the entire length of the tube. It would have been obvious for Bovo to have Price’s filter guard 10 at a similar position as disclosed by Price because a filter guard located at such location is known in the art. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected as follows:
Claims 1–5 and 7–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price, US 2016/0309972 (“Price”). 
Regarding claim 1:
It is noted here that this set of rejection is based an interpretation where the amendment of “said portable vacuum device comprises a leaf-blower capable of being switched from a blowing action to a sucking action, thereby rendering it said portable vacuum device” is interpreted as exemplary language and has no patentable weight. The rejection is valid before the applicant clarifies whether the claim is directed to a portable vacuum device or a leaf blower. 
Price teaches the claimed limitation of a portable vacuum system (i.e., Price’s floor vacuum as shown in Fig. 3). Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. 
Price teaches the claimed limitation of a portable vacuum device comprising a handle (Price’s handle 1). Price Fig. 3, [0043]. Price’s portable vacuum device also comprises a motor having a fan. Id. at [0011]. Price further discloses that the portable vacuum device comprises an open end (the connection between tube 11 and handle 1 as shown in annotated Fig. 3) configured for sucking waste and debris into said portable vacuum device. Id. at annotated Fig. 3, [0044]. 
Price teaches that the portable vacuum device open end configured to be temporarily connected to said open receiving end of said connector 26 of said waste collection device (as shown in Fig. 3). Price Fig. 3. 
Price teaches the claimed limitation of that the waste collection device is configured to intake waste within said interior compartment 12 via said opening 18 when said portable vacuum device is operated. Price Fig. 3, [0056]–[0057. 
Price teaches the claimed limitation of that waste collection device and the portable vacuum device are selectively separable because Price discloses that the waste collection device is a floor attachment, which by definition could be detached. Price Fig. 3, [0054]. 

    PNG
    media_image2.png
    930
    840
    media_image2.png
    Greyscale

Regarding Claim 2:
Price teaches the claimed limitation of the portable vacuum system of claim 1, further comprising an attachment (tube 11) placed between said open receiving end of said waste collection device and said portable vacuum device open end. Price Fig. 3, [0054]. Price’s attachment is configured to connect said waste collection device to said portable vacuum device. Id. 
Regarding Claim 3:
Price teaches the claimed limitation of the portable vacuum system of claim 1, wherein the interior compartment 12 of Price is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. 
Regarding Claim 4:
Price teaches that the claimed limitation of the portable vacuum system of claim 1, wherein said opening of said waste collection device comprises a flap (Price discloses a closure such as flap that covers the intake port). Price Fig. 3, [0029]. 
Regarding Claim 5:
Price teaches the claimed limitation of portable vacuum system of claim 1, further comprising a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. 
Regarding Claim 7:
It is noted here that this set of rejection is based an interpretation where the amendment of “said portable vacuum device comprises a leaf-blower capable of being switched from a blowing action to a sucking action, thereby rendering it said portable vacuum device” is interpreted as exemplary language and has no patentable weight. The rejection is valid before the applicant clarifies whether the claim is directed to a portable vacuum device or a leaf blower. 
Price teaches the claimed limitation of a waste collection device for a portable vacuum device (Price’s embodiment as shown in Fig. 3). Price Fig. 3, [0054]. The waste collection device device (Price’s floor attachment) comprises an opening (opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the opening in Price’s connecting position 26 that receives tube 11). Id. Price’s connector 26 is configured to connect the waste collection device (Price’s floor attachment) to the portable vacuum device (see annotated Fig. 3). Id. at annotated Fig. 3.
Price teaches the claimed limitation of that the waste collection device (Price’s floor attachment) is configured to intake waste within said interior compartment 12 via said opening 18 when said portable vacuum device is operated. Price Fig. 3, [0056]. 
Price teaches that its waste collection device and its portable vacuum device are selectively separable because the Price’s waste collection device (floor attachment) is an attachment that can be removed for other configurations as shown in Price’s Figs. 1–2. 

    PNG
    media_image2.png
    930
    840
    media_image2.png
    Greyscale

Regarding Claim 8:
Price teaches the claimed limitation of the portable vacuum system of claim 7, further comprising an attachment (i.e., Prices tube 11) placed between said open receiving end of said waste collection device and said portable vacuum device open end (see annotated Fig. 1 above). Price Fig. 3, [0054]. Price discloses that the attachment 11 is configured to connect said waste collection device to said portable vacuum device. Id. 
Regarding Claim 9:
Price teaches the claimed limitation of the portable vacuum system of claim 7, wherein said interior compartment 12 is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. 
Regarding Claim 10:
Price teaches the claimed limitation of the portable vacuum system of claim 7, wherein said opening of said waste collection device comprises a flap (Price discloses a closure such as flap that covers the intake port). Price Fig. 3, [0029]. 
Regarding Claim 11:
Price teaches the claimed limitation of the portable vacuum system of claim 7, further comprising a collection bag (Price’s bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058].  Price’s collection bag is configured to receive and store waste entering said waste collection device. Id.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 6, 12 and 13–18 are rejected under 35 U.S.C. 103 as being obvious over Price. 
Regarding Claim 6:
Price discloses the claimed limitation of the portable vacuum system of claim 1, wherein  at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044]. 
Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device.
However, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11. 
Regarding Claim 12:
Price discloses the claimed limitation of the portable vacuum system of claim 7, wherein at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044]. 
Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device.
However, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11. 
Regarding Claim 13:
It is noted here that this set of rejection is based an interpretation where the amendment of “said portable vacuum device comprises a leaf-blower capable of being switched from a blowing action to a sucking action, thereby rendering it said portable vacuum device” is interpreted as exemplary language and has no patentable weight. The rejection is valid before the applicant clarifies whether the claim is directed to a portable vacuum device or a leaf blower. 
Price teaches the claimed limitation of a portable waste collection system. Price Fig. 3, [0054]. Price teaches a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. 
While Price teaches a plurality of filter guard 10, Price does not explicitly teach that the connector 26 comprises at least one filter guard 10. However, as discussed in claims 6 and 12, it would have been obvious for one filter guard 10 to be located within the connector 26 as the connector overlaps with the most distal quarter end of the tube 11.
Price also teaches a portable vacuum device (see annotated Fig. 3) comprising a handle (prices handle 1). Price Fig. 3, [0043]. Prices portable vacuum device also comprises a motor having a fan. Id. at [0011]. Price further discloses an open end (the connection between tube 11 and handle 1 as shown in annotated Fig. 3) configured for sucking waste and debris into said portable vacuum device. Id. at annotated Fig. 3, [0044]. 
Additionally, Price teaches that the portable vacuum device open end located distally from said handle 1 (see annotated Fig. 3 below) and the open end is configured to be temporarily connected to the open receiving end of said connector of said waste collection device (Price’s floor attachment could be detached from the rest part of the collection system). Price Figs. 3 and 5. 
Price also teaches that waste collection device is configured to intake waste within said interior compartment 12 via said opening 18 when said portable vacuum device is operated. Price Fig. 3, [0056]–[0057]. Price teaches that the vacuum device is operable with one hand. Id. at [0007]. Price teaches that the waste collection device and the portable vacuum device are selectively separable because Price discloses that the waste collection device is a floor attachment, which by definition could be detached. Price Fig. 3, [0054]. 

    PNG
    media_image2.png
    930
    840
    media_image2.png
    Greyscale

Regarding Claim 14:
Price teaches the claimed limitations of the portable vacuum system of claim 13, further comprising an attachment (tube 11) placed between said open receiving end of said waste collection device and said portable vacuum device open end. Price, annotated Fig. 3 as shown above, [0054]. Price also teaches that attachment 11 is configured to connect said waste collection device to said portable vacuum device. Id. at Fig. 3, [0054]. 
Regarding Claim 15:
Price teaches the claimed limitation of the portable vacuum system of claim 13, wherein said interior compartment 12 is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. 
Regarding Claim 16:
Price teaches the claimed limitation of the portable vacuum system of claim 13, wherein said opening of said waste collection device comprises a flap (Price discloses a closure such as flap that covers the intake port). Price Fig. 3, [0029]. 
Regarding Claim 17:
Price teaches the claimed limitation of the portable vacuum system of claim 13, further comprising a collection bag (Price’s bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058].  Price’s collection bag is configured to receive and store waste entering said waste collection device. Id.
Regarding Claim 18:
As discussed in claims 6, 12 and 13, since Price discloses that a filter guard 10 could be located at the most distal quarter of tube 11 (the end near waste collection device), the filter guard 10 would also be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11. Price Fig. 3, [0044].
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 112(b) rejection because the applicant has amended claim 7 to overcome the current rejection. However, the amended claim has other indefiniteness issues. New grounds of rejection have been made, Details are provided above. 
Claim Rejections - 35 USC § 102 and § 103
The applicant amends the claim to include a further limitation of a leaf blower capable of being switched from a blowing action to a suction action, thereby rendering it said portable vacuum device,” the applicant argues that Price would not read on this claim limitation and therefore, the case should be moved into allowance. Applicant Rem. dated Oct. 07, 2022 (“Applicant Rem.”) p. 7. 
In response to applicant’s amendments, new grounds of rejection are made based on Bovo, which teaches a leaf blower capable of being switched from blowing action to vacuum action. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776